MEMORANDUM ***
Florindo Mendoza-Puentes, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals affirming without opinion the decision of an immigration judge denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will overturn the agency’s decision only if the evidence compels such a result. Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000). We deny the petition for review.
*739We deny Mendoza-Puentes’ petition for review because he failed to establish that the harassment he and his father received from their unidentified attackers was even partly on account of one of the statutory grounds. See 8 U.S.C. § 1101(a)(42)(A) (defining “refugee”); Cruz-Navarro, 232 F.3d at 1029.
Because Petitioner failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See id. at 1031. Petitioner also failed to establish eligibility for relief under CAT because he failed to show it was more likely than not that he would be tortured if removed to Guatemala. See 8 C.F.R. § 208.16(c)(2); Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.